2:21-cv-01182-BHH-MHC   Date Filed 04/21/21   Entry Number 1   Page 1 of 6




                                                     2:21-cv-1182-BHH-MHC
2:21-cv-01182-BHH-MHC   Date Filed 04/21/21   Entry Number 1   Page 2 of 6
2:21-cv-01182-BHH-MHC   Date Filed 04/21/21   Entry Number 1   Page 3 of 6
2:21-cv-01182-BHH-MHC   Date Filed 04/21/21   Entry Number 1   Page 4 of 6
2:21-cv-01182-BHH-MHC   Date Filed 04/21/21   Entry Number 1   Page 5 of 6
2:21-cv-01182-BHH-MHC   Date Filed 04/21/21   Entry Number 1   Page 6 of 6
